Citation Nr: 0844094	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-20 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether a denial of entitlement to an effective date earlier 
than September 22, 1998 for the award of a 100 percent rating 
for major depression with psychotic features was timely 
appealed. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel

INTRODUCTION

The veteran had active service from September 1988 to June 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2006 decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which found that the veteran's appeal of a 
determination that denied entitlement to an effective date 
earlier than September 22, 1998 for the award of a 100 
percent rating for major depression with psychotic features, 
was not timely.  

In September 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  An August 2004 rating decision denied the veteran's claim 
of entitlement to an effective date earlier than September 
22, 1998 for the award of a 100 percent rating for major 
depression with psychotic features, and the veteran was 
notified of the August 2004 denial by letter dated September 
2, 2004.

2.  A Notice of Disagreement was received by the RO in 
February 2005.

3.  A Statement of the Case was issued in February 2006, and 
the veteran was notified of the issuance of the Statement of 
the Case by letter dated February 10, 2006.

4.  The veteran's Substantive Appeal was received by the RO 
on April 20, 2006, more than 60 days following mailing of 
notice of the February 2006 Statement of the Case.

CONCLUSION OF LAW

The veteran's Substantive Appeal was not timely filed.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302, 20.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2008)), prescribes VA's duties to 
notify the claimant of the evidence needed to substantiate a 
claim, of the evidence VA will obtain, and of the claimant's 
responsibilities with regard to obtaining evidence, and it 
also prescribes VA's duties to help a claimant obtain 
relevant evidence, duties collectively referred to as the 
"duty to assist."  

It is not the factual evidence that is dispositive of the 
present appeal but rather an interpretation and application 
of statutes and regulations that require that a Substantive 
Appeal or written request for an extension of time to file a 
Substantive Appeal be filed within a specified period of 
time.  The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts, is dispositive in a 
matter, the VCAA can have no effect on the appeal.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000) (indicating the VCAA 
has no effect on appeal limited to interpretation of law); 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
(providing that the VCAA does not affect matters on appeal 
when the question is limited to statutory interpretation).  
Therefore, the Board finds that no further action is 
necessary under the VCAA in this case and that the case is 
ready for appellate review.   

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.200 (2008).  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the claimant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b) (2008).  
The date of mailing of the Statement of the Case will be 
presumed to be the same as the date of the Statement of the 
Case and the date of mailing of the letter of notification of 
the determination will be presumed to be the same as the date 
of that letter for purposes of determining whether an appeal 
has been timely filed.  Id.

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
Statement of the Case when such a response is required, may 
be granted for good cause.  38 U.S.C.A. § 7105(d)(3) (West 
2002); 38 C.F.R. § 20.303 (2008).  A request for such an 
extension must be in writing and must be made prior to 
expiration of the time limit for filing the Substantive 
Appeal or the response to the Supplemental Statement of the 
Case.  Id. The request for extension must be filed with the 
Department of Veterans Affairs office from which the claimant 
received notice of the determination being appealed, unless 
notice has been received that the applicable records have 
been transferred to another Department of Veterans Affairs 
office.  Id.  A denial of a request for extension may be 
appealed to the Board.  Id.

In this case, the veteran was notified of an August 2004 
denial of entitlement to an effective date earlier than 
September 22, 1998 for the award of a 100 percent rating for 
major depression with psychotic features by a letter dated 
September 2, 2004.  The RO received the veteran's notice of 
disagreement in February 2005.  The RO issued the Statement 
of the Case in February 2006, and mailed notification of the 
issuance of the Statement of the Case to the veteran on 
February 10, 2006.  In the notification letter the veteran 
was advised that he must file his Substantive Appeal within 
60 days from the date of this letter or within the remainder, 
if any, of the one-year period from the date of the letter 
notifying him of the action that he had appealed.  Based on 
the foregoing facts, a timely Substantive Appeal should have 
been received by the RO within 60 days from February 10, 
2006-that is, by April 11, 2006, since that period was later 
than one year after the date of mailing of the August 2004 
denial to the veteran.  The undisputed evidence indicates 
that the veteran's Substantive Appeal was received by the RO 
on April 20, 2006, more than 60 days following mailing of the 
February 2006 Statement of the Case.  Also, the veteran did 
not file a written request for an extension of time to file 
his Substantive Appeal prior to expiration of the time limit 
for filing the appeal.

At the September 2008 hearing, the veteran testified that he 
filed his Substantive Appeal late because he was out of town 
on account of his mother's funeral.  He had to take care of 
her affairs, and he had no one at home watching his mail.  
The Board is sympathetic to the veteran's contentions.  The 
law, however, provides that if a claimant fails to timely 
file a Substantive Appeal, and fails to timely request an 
extension of time, he is statutorily barred from appealing 
the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  

In any event, even if the Board were to accept the veteran's 
untimely Substantive Appeal, he is still not entitled to the 
underlying benefit sought on appeal.  In a May 2000 rating 
decision, the RO increased the veteran's disability rating 
for major depression with psychotic features from 30 percent 
to 100 percent and assigned an effective date of September 
22, 1998.  The veteran received notice of the decision and 
his appellate rights in a June 2000 letter, but he did not 
timely appeal the effective date assigned the award of an 
increased rating.  In this regard, no notice of disagreement 
with the May 2000 rating decision was filed at the RO within 
one year from the date that the RO mailed notice of the 
determination to the veteran in June 2000.  38 C.F.R. 
§ 20.302(a) (2008).  Instead, the veteran filed a new claim 
for an earlier effective date in November 2003.  The veteran 
is not permitted to pursue a freestanding claim seeking 
entitlement to an earlier effective date for the grant of a 
100 percent rating.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006) (dismissing appeal to the extent the appellant was 
raising a freestanding claim for an earlier effective date in 
an attempt to overcome the finality of an RO decision that 
had assigned an effective date).  Thus, the veteran's 
underlying claim would fail.  

In conclusion, the Board notes that if a claimant fails to 
complete an appeal within the required time, it is incumbent 
upon the Board to reject the application for review on 
appeal.  The requirements are stated specifically in 38 
U.S.C.A. § 7105 (West 2002) and under the provisions of 38 
U.S.C.A. § 7108 (West 2002) that if there is a failure to 
meet these requirements, "[a]n application for review on 
appeal shall not be entertained."  Furthermore, the Court, 
after acknowledging that the timeliness standards are clear 
and unambiguous, has held that in the absence of a timely 
Substantive Appeal the proper action for the Board is to 
dismiss the claim.  Roy, 5 Vet. App. at 555-56.  In this 
case, the veteran clearly did not timely file a Substantive 
Appeal with respect to his earlier effective date claim.  
Therefore, the Board lacks jurisdiction with respect to the 
claim and it must be dismissed.  As the appeal of the August 
2004 adjudicative determination was not perfected because of 
the failure to timely file a Substantive Appeal, that 
decision became final.  38 C.F.R. § 20.1103 (2008).


ORDER

A Substantive Appeal of the August 2004 denial of entitlement 
to an effective date earlier than September 22, 1998 for the 
award of a 100 percent rating for major depression with 
psychotic features, having not been timely filed, the appeal 
as to this issue is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


